OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21321 Pioneer Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: April 30 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Trust NQ| January 31, 2014 Ticker Symbol:MHI Principal Amount USD ($) S&P/Moody's Ratings Value TAX EXEMPT OBLIGATIONS -131.5% of Net Assets Alabama - 1.3% NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 0.0%† NR/Baa3 Pima County Industrial Development Authority Education Revenue, 6.75%, 7/1/31 California - 10.6% 3,000,000(a) NR/A1 Abag Finance Authority for Nonprofit Corp., Revenue, 5.75%, 7/1/37 NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 NR/Baa3 California Pollution Control Financing Authority, 5.0%, 7/1/37 BB+/NR California School Finance Authority, 7.375%, 10/1/43 NR/NR California Statewide Communities Development Authority, 5.625%, 11/1/33 568,006(b)(c) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 B+/NR California Statewide Communities Development Authority Revenue Higher Education Revenue, 7.25%, 10/1/38 (144A) 15,000,000(d) NR/NR Inland Empire Tobacco Securitization Authority Revenue, 0.0%, 6/1/36 7,885,000(e) AA-/WR Lehman Municipal Trust Receipts Revenue, RIB, 0.0%, 9/20/28 (144A) B-/Caa1 Tobacco Securitization Authority of Northern California Revenue, 5.375%, 6/1/38 BB+/B3 Tobacco Securitization Authority of Southern California Revenue, 5.0%, 6/1/37 Colorado - 1.5% B+/NR Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 BBB+/NR Colorado Health Facilities Authority Revenue, 5.25%, 5/15/42 NR/NR Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 6.2% NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 10,335,000(e) AAA/WR Lehman Municipal Trust Receipts Revenue, 0.0%, 8/21/35 B/NR Mohegan Tribe of Indians Gaming Authority, 6.25%, 1/1/31 District of Colombia - 3.8% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 5.4% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 Principal Amount USD ($) S&P/Moody's Ratings Value Florida - (continued) NR/B1 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 1,000,000(a) NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 2,260,000(b) NR/NR Liberty County Subordinate Revenue, 8.25%, 7/1/28 A/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 1,000,000(b)(c) NR/NR St. Johns County Industrial Development Authority Revenue, 5.25%, 1/1/26 2,000,000(b)(c) NR/NR St. Johns County Industrial Development Authority Revenue, 5.375%, 1/1/40 NR/Baa1 Tallahassee Health Facilities Revenue, 6.375%, 12/1/30 Georgia - 4.5% 4,240,000(e) AA-/WR Atlanta Georgia Water and Wastewater Revenue, RIB, 12.827%, 11/1/43 (144A) B+/NR Clayton County Development Authority Revenue, 8.75%, 6/1/29 B+/NR Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR Fulton County Residential Care Facilities Revenue, 5.125%, 7/1/42 Idaho - 1.7% A-/Baa1 Power County Industrial Development Corp., Revenue, 6.45%, 8/1/32 Illinois - 15.6% 1,827,000(d) NR/NR Illinois Finance Authority Revenue, 0.0%, 11/15/52 2,087,000(e) NR/NR Illinois Finance Authority Revenue, 4.0%, 11/15/52 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.375%, 5/15/17 NR/Baa3 Illinois Finance Authority Revenue, 6.5%, 4/1/39 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/17 NR/NR Illinois Finance Authority Revenue, 7.0%, 5/15/18 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/27 NR/NR Illinois Finance Authority Revenue, 7.625%, 5/15/25 NR/NR Illinois Finance Authority Revenue, 7.75%, 5/15/30 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/40 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/46 NR/NR Illinois Finance Authority Revenue, 8.125%, 2/15/40 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 AAA/Baa1 Metropolitan Pier & Exposition Authority Dedicated State Tax Revenue, 0.0%, 6/15/22 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Principal Amount USD ($) S&P/Moody's Ratings Value Indiana - 1.6% NR/NR City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 NR/NR Vigo County Hospital Authority Revenue, 5.8%, 9/1/47 (144A) Kentucky - 1.8% NR/Baa2 Kentucky Economic Development Finance Authority Revenue, 6.375%, 6/1/40 Louisiana - 3.1% BB+/Baa3 Jefferson Parish Hospital Service District No. 2, 6.375%, 7/1/41 BBB/Baa3 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 Maine - 1.8% NR/Ba1 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 AA-/Aa3 Maine Turnpike Authority Revenue, 5.0%, 7/1/42 Maryland - 0.8% NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.75%, 7/1/44 Massachusetts - 5.4% NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 A/WR Massachusetts Development Finance Agency Revenue, RIB, 5.75%, 1/1/42 AA/NR Massachusetts Educational Financing Authority Revenue, 6.0%, 1/1/28 4,500,000(b)(c) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 B+/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.75%, 10/1/33 Michigan - 3.4% NR/NR Doctor Charles Drew Academy Certificate of Participation, 5.7%, 11/1/36 BB+/NR Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 AA/Aa1 Michigan State University Revenue, 5.0%, 8/15/41 B-/NR Michigan Tobacco Settlement Finance Authority Revenue, 6.0%, 6/1/48 Minnesota - 1.3% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Montana - 0.0%† 1,600,000(b)(c) NR/NR Two Rivers Authority Inc., Project Revenue, 7.375%, 11/1/27 New Jersey - 6.1% NR/NR New Jersey Economic Development Authority Revenue, 10.5%, 6/1/32 (144A) Principal Amount USD ($) S&P/Moody's Ratings Value New Jersey - (continued) B/B2 New Jersey Economic Development Authority Revenue, 5.25%, 9/15/29 B/B2 New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 6,150,000(e) B/B2 New Jersey Economic Development Authority Revenue, 7.0%, 11/15/30 New Mexico - 1.2% NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/23 NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/28 New York - 8.1% NR/NR Chautauqua County Capital Resource Corp., Revenue, 8.0%, 11/15/30 NR/NR Dutchess County Industrial Development Agency Revenue, 7.5%, 3/1/29 BBB+/NR Hempstead Local Development Corp., Revenue, 5.75%, 7/1/39 BB/B2 New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 BB/B2 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 7,040,000(e) AAA/WR New York State Dormitory Authority Revenue, 0.0%, 5/29/14 (144A) NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 NR/NR Suffolk County Industrial Development Agency Revenue, 7.25%, 1/1/30 North Carolina - 3.9% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 NR/NR Charlotte Special Facilities Revenue, 5.6%, 7/1/27 North Dakota - 0.9% BBB+/NR County of Burleigh ND, 5.0%, 7/1/38 Oregon - 1.9% A+/A1 Oregon Health & Science University Revenue, 5.0%, 7/1/32 Pennsylvania - 6.7% NR/Baa2 Allegheny County Hospital Development Authority Revenue, 5.125%, 5/1/25 1,280,000(b) NR/WR Langhorne Manor Borough Higher Education Authority Revenue, 7.35%, 7/1/22 CCC+/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.5%, 6/15/33 (144A) BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.75%, 6/15/43 (144A) NR/NR Philadelphia Authority for Industrial Development Revenue, 8.2%, 12/1/43 BB+/Ba2 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 Rhode Island - 2.1% 5,900,000(c) NR/NR Central Falls Rhode Island Detention Facility Corp., Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp., Revenue, 8.375%, 1/1/46 Principal Amount USD ($) S&P/Moody's Ratings Value Tennessee - 1.6% BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 18.0% BB+/Baa3 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 NR/NR Decatur Hospital Authority Medical Revenue, 7.0%, 9/1/25 725,078(b)(c) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 B/B2 Houston Airport System Special Facilities Revenue, 5.7%, 7/15/29 3,000,000(c)(f) NR/NR Jefferson County Industrial Development Corp., Revenue, 8.25%, 7/1/32 NR/NR Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 2,810,000(e) AAA/Aaa Northside Independent School District, General Obligation, 0.0%, 9/29/12 (144A) NR/NR Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 NR/NR Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 7,040,000(e) AAA/Aaa State of Texas, General Obligation, 0.0%, 4/1/30 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.0%, 11/15/34 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 NR/NR Travis County Health Facilities Development Corp., Revenue, 7.125%, 1/1/46 Virginia - 0.3% BBB-/Ba1 Peninsula Ports Authority Revenue, 6.0%, 4/1/33 Washington - 7.1% 14,315,000(d) AA+/Aa1 State of Washington, General Obligation, 0.0%, 6/1/22 A/A2 Washington State Health Care Facilities Authority Revenue, 6.0%, 1/1/33 NR/NR Washington State Housing Finance Commission Revenue, 6.75%, 10/1/47 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 West Virginia - 0.9% NR/NR City of Philippi WV, 7.75%, 10/1/44 NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin - 2.9% NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 NR/NR Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 Principal Amount USD ($) S&P/Moody's Ratings Value Wisconsin - (continued) NR/NR Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $374,428,277) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.7% of Net Assets 10,000,000(c)(e) NR/NR Non-Profit Preferred Funding Trust I, 0.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$10,000,000) TOTAL INVESTMENTS IN SECURITIES - 132.2% (Cost - $384,428,277) (g) (h) OTHER ASSETS AND LIABILITIES -2.1% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (34.3)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% †Amount rounds to less than 0.1%. NR Security not rated by S&P or Moody's. WR Rating withdrawn by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At January 31, 2014, the value of these securities amounted to $44,713,618, or 15.2% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at January 31, 2014 (a) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (b) Security is in default and is non income producing. (c) Indicates a security that has been deemed as illiquid.As of January 31, 2014 the aggregate cost of illiquid securities in the Trust's portfolio was $25,279,489.As of that date, the aggregate value of illiquid securities in the Trust's portfolio of $10,939,270 represented 3.7% of total net assets applicable to common shareowners. (d) Security issued with a zero coupon.Income is recognized through accretion of discount. (e) The interest rate is subject to change periodically. The interest is shown is the rate at January 31, 2014. (f) Security is valued using fair value methods (other than prices supplied by independent pricing services). (g) The concentration of investments by type of obligation/ market sector is as follows : Insured NATL-RE % FSA NATL-RE FGIC AMBAC GO OF INSTN PSF-GTD Revenue Bonds: Health Revenue Development Revenue Facilities Revenue Other Revenue Education Revenue Tobacco Revenue Airport Revenue Transportation Revenue Pollution Control Revenue Water Revenue Utilities Revenue 0.0* % *Amount is less than 0.1% (h) At January 31, 2014, the net unrealized appreciation on investmentsbased on cost for federal tax purposes of $384,283,349 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value ) Net unrealized appreciation $ For financial reporting purposes net unrealized appreciation on investments was $5,159,703 and cost of investments aggregated $384,428,277. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services) as level 3. The following is a summary of the inputs used as of January 31, 2014, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations $
